 

Exhibit 10.1

 

Christopher R. Gruseke Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of June
1, 2016, by and among Christopher Gruseke (the “Executive”) on the one side, and
Bankwell Financial Group, Inc. a Connecticut bank holding company (the
“Company”) and its wholly-owned bank subsidiary, Bankwell Bank (the “Bank”).
Unless a distinction is appropriate, the term “Company” in this Agreement shall
include the Bank.

 

WHEREAS, the Executive presently serves as President and Chief Executive Officer
of the Company and Chief Executive Officer of the Bank, pursuant to an
Employment Agreement dated February 25, 2015 (the “Old Agreement”).

 

WHEREAS, the Company and Executive wish to replace the Old Agreement with this
Agreement, providing modified terms. This Agreement shall replace and supersede
the Old Agreement in its entirety; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions and the Company desires to employ Executive on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.           Term. The Bank and the Company hereby agree to continue to employ
the Executive to serve as the Chief Executive Officer of the Bank and the
Company.  The Executive hereby accepts said employment and agrees to render such
administrative and management services to the Bank and the Company as set forth
herein. The Executive’s employment hereunder shall be effective as of the date
first written above (the “Effective Date”) and shall continue until January 5,
2019, unless terminated earlier pursuant to Section 5 of this Agreement or
extended in accordance with this Section.

 

Commencing on January 5, 2017, and continuing on each anniversary thereof, the
term of this Agreement shall be extended for one year until such time as the
disinterested members of the Board of Directors of the Company (the “Board”) or
the Executive elects not to extend the term of the Agreement by giving written
notice to the other party at least ninety (90) days in advance of January 5,
2017, or any anniversary thereof, as applicable.

 

The Board will review the Agreement and Executive’s performance annually for
purposes of determining whether to extend the Agreement and the rationale and
results thereof shall be included in the minutes of the Board’s meeting. The
Board shall give notice to the Executive as soon as practicable after such
review as to whether the Agreement is to be extended. The period during which
the Executive is employed by the Company hereunder is hereinafter referred to as
the “Employment Term.” The Board shall conduct periodic reviews of the
Executive’s performance at least annually and prior to the 90-day written notice
which is required to be provided to the Executive of non-renewal and may
increase, but not decrease, the Executive’s salary, benefits and other
compensation hereunder.

 

   

 

 

2.            Position and Duties.

 

2.1.         Position. During the Employment Term the Executive shall serve as
President and Chief Executive Officer of the Company and the Bank and shall
report to the Board of Directors of the Company and the Bank. In such positions,
the Executive shall have such duties, authority and responsibility as shall be
determined from time to time by the Board of Directors of the Company and the
Bank, which duties, authority and responsibility are consistent with the
Executive’s position. The Executive shall be nominated to serve on the Board of
Directors of the Company during the Employment Term and shall be appointed to
and shall serve on the Board of Directors of the Bank, in all cases in an
uncompensated capacity. In addition, if requested, the Executive will also serve
as an officer or director of any other affiliate of the Company for no
additional compensation.

 

2.2.         Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention (other than during
weekends, holidays, vacation periods, and periods of illness or leaves of
absence) to the performance of the Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Board. Notwithstanding the foregoing, the Executive will be permitted to:

 

(a)          with the prior written consent of the Company’s Chairman of the
Compensation Committee, act or serve as a director, trustee, committee member or
advisor of any type of business, civic or charitable organization, and

 

(b)          purchase or own less than five percent (5%) of the securities or
ownership interests of any corporation, partnership or limited liability
company; provided that, such ownership represents a passive investment and that
the Executive is not a controlling person of, or a member of a group that
controls, such corporation, partnership or limited liability company; provided
further that, the activities described in clauses (a) and (b) do not interfere
with the performance of the Executive’s duties and responsibilities to the
Company as provided hereunder.

 

3.            Place of Performance. The principal place of the Executive’s
employment shall be the Company’s executive office currently located in New
Canaan, Connecticut; provided that, the Executive will be required to travel on
Company business during the Employment Term. The Company shall provide the
executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
positions with the Company and the Bank and necessary or appropriate in
connection with the performance of his assigned duties under this Agreement.

 

4.            Compensation.

 

4.1.         Base Salary. The Company shall pay the Executive an annual rate of
base salary of $550,000 (effective June 1, 2016) in periodic instalments in
accordance with the Company’s customary payroll practices, but no less
frequently than monthly. The Executive’s annual base salary may be increased
from time to time by the Board of Directors or a committee thereof, but may not
be decreased without the Executive’s written consent. The Executive’s annual
base salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.

 

4.2.         Annual Bonus.  The Executive will be included in the Company’s
Executive Incentive Plan (“EIP”) for the years 2016 and beyond (the “Annual
Bonus”). The EIP currently

 

 2 

 

 

has a target opportunity of 40% of base salary for the CEO. The Compensation
Committee will determine the final form of the EIP and awards under it, but
currently expects to review the EIP for appropriate revisions with consideration
given, as applicable, to asset growth, successful capital management, merger and
acquisition accomplishments and the like. The target and maximum incentive
opportunities for the Executive and others in the EIP will be reviewed and
adjusted based on consultant recommendations, input from the Executive and final
review and determination by the Compensation Committee.

 

4.3.         Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

 

4.4.         Employee Benefits. During the Employment Term, the Executive shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plan at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

4.5.         Vacation. During the Employment Term, the Executive shall be
entitled to twenty (20) paid vacation days per calendar year (pro-rated for
partial years) in accordance with the Company’s vacation policies, as in effect
from time to time.

 

4.6.         Business Expenses. The Executive shall be entitled to reimbursement
for all reasonable and necessary out-of-pocket business, entertainment and
travel expenses incurred by the Executive in connection with the performance of
the Executive’s duties hereunder in accordance with an expense reimbursement
policy and procedures approved by the Compensation Committee and the Chief
Financial Officer.

 

4.7.         Indemnification.

 

(a)          In the event that the Executive is made a party or threatened to be
made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent permitted by
applicable law from and against any liabilities, costs, claims and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).

 

(b)          During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage to the Executive on terms that are no less favorable than the
coverage provided to other directors and senior officers of the Company.

 

 3 

 

 

4.8.         Clawback Provisions. Notwithstanding any other provision in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as shall be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

 

4.9.         Required Regulatory Provisions. Notwithstanding anything herein
contained to the contrary, any payments to the Executive by the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359.

 

5.            Termination of Employment. Upon termination of the Executive’s
employment during the Employment Term, the Executive shall be entitled to the
compensation and benefits described in this Section 5 and shall have no further
rights pursuant to this Agreement to any compensation or any other benefits from
the Company, the Bank or any of their affiliates.

 

5.1.         Expiration of the Term, Termination for Cause or Without Good
Reason.

 

(a)          The Executive’s employment hereunder may be terminated upon the
expiration of the Employment Term without extension or during the Employment
Term by the Company for Cause or by the Executive without Good Reason. If the
Executive’s employment is so terminated, the Executive shall be entitled to
receive:

 

(i)any accrued but unpaid Base Salary and accrued but unused vacation pay which
shall be paid on the pay date immediately following the Termination Date (as
defined in Section 5.6 below) in accordance with the Company’s customary payroll
procedures;

 

(ii)any earned but unpaid Annual Bonus with respect to any completed calendar
year immediately preceding the Termination Date, which shall be paid on the
otherwise applicable payment date, except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement;

 

(iii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

(iv)such employee benefits (including equity compensation), if any, as to which
the Executive may be entitled under the Company’s employee benefit plans or
Equity Awards as of the Termination Date.

 

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

 4 

 

 

(b)          For purposes of this Agreement, “Cause” shall mean:1

 

(i)the Executive’s conviction of any crime involving fraud, embezzlement, theft
or dishonesty, moral turpitude or any similar issue that in the reasonable
opinion of the Board of Directors of the Company would materially and negatively
impact the reputation of the Company, the Bank or any of their affiliates or the
Executive’s ability to perform his duties;

 

(ii)serious willful misconduct by the Executive, including a material violation
of a material provision of the Company’s Code of Conduct or the Executive’s
material personal dishonesty in connection with the business or customers of the
Company or the material breach of fiduciary duty to the Company, the Bank or
their customers for personal profit;

 

(iii)any material breach by the Executive of any material provision of this
Agreement;

 

(iv)any willful failure by the Executive to follow a reasonable and lawful
directive of the Boards of Directors of the Company as described in Section
2.1(b) above, other than any failure resulting from the Executive’s incapacity
due to physical or mental injury or illness;

 

(v)any willful failure to keep confidential material information of the Company,
Bank or their affiliates confidential (except as necessary to the performance of
his duties in his reasonable discretion);

 

(vi)the Executive’s arrest for any crime involving fraud, embezzlement, theft or
dishonesty that in the sole opinion of two-thirds or more of the full membership
of the Board of Directors of the Company excluding the Executive has caused a
material negative impact the reputation of the Company or the Bank or prevents
the Executive from substantially performing his duties hereunder; or

 

(vii)if the regulatory authorities of the Company or the Bank issue an order
removing the Executive from his positions at the Company or the Bank, or if such
regulatory authorities inform the Board of Directors that the continuation of
the Executive in his officer positions at the Company or the Bank would
constitute an unsafe and unsound banking practice.

 

The Company cannot terminate the Executive’s employment for Cause unless it has
provided written notice to the Executive of the existence of the circumstances
providing grounds for termination for Cause and the Executive has had thirty
(30) days from the date on which such notice is provided to cure such
circumstances, if such grounds are curable (e.g., conviction is not curable). If
the Executive remedies the

 

 

1 The definition of “Cause” “ in Section 2.1 of the 2012 Bankwell Financial
Group, Inc. Stock Plan will be changed to conform to the above definition.

 

 5 

 

 

condition within such thirty (30) day cure period, then no Cause shall be deemed
to exist with respect to such condition. If the Executive does not remedy the
curable condition within such thirty (30) day cure period, then the Company may
deliver a notice of termination for Cause at any time following the expiration
of such cure period.

 

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and the
Bank. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board of Directors of the Company or the Bank or
based upon the written advice of counsel for the Company or the Bank shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and the Bank.

 

The Executive’s termination of employment shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of two-thirds or more of the
Board of Directors of the Company called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board of Directors)
finding that, in the good faith opinion of the Board of Directors, the Company
has Cause to terminate the Executive, and specifying the particulars thereof in
detail. To the extent that the Board of Directors wishes to terminate the
Executive for Cause and the action or actions giving rise to Cause may be cured
by the Executive, the Board of Directors will provide the Executive a thirty
(30) day period within which he may cure such action or actions.

 

In the event that the Executive is terminated for Cause based on Section
5.1(b)(i) above and, after the case is fully adjudicated (including all
appeals), the Executive is subsequently found innocent of these charges on the
merits of the case by any court of competent jurisdiction or the appropriate
administrative agency, then the Executive will be entitled to receive at that
time the amounts payable due to a termination without Cause. Such amounts will
be paid no later than the end of the calendar year in which the Executive is
fully adjudicated to be innocent of the charges.

 

(c)          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive’s written consent:

 

(i)a material reduction in the Executive’s Base Salary;

 

(ii)a material reduction in the Executive’s target annual incentive opportunity
under any annual incentive compensation or incentive plan or program;

 

(iii)a relocation of the Executive’s principal place of employment by more than
fifty miles;

 

(iv)any material breach by the Company of any material provision of this
Agreement;

 

 6 

 

 

(v)the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

 

(vi)a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law);

 

(vii)the Company’s failure to nominate the Executive for election to the Board
of the Company and the Bank and to use its best efforts to have him elected and
re-elected, as applicable;

 

(viii)a material adverse change in the reporting structure applicable to the
Executive, including any requirement that the Executive report to a corporate
officer or employee of the Company or the Bank instead of reporting directly to
the Board of Directors of the Company and the Bank; or

 

(ix)a termination of this Agreement on account of the failure of the Company to
extend the Agreement in accordance with Section 1 hereof.

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Company has had thirty (30) days from
the date on which such notice is provided to cure such circumstances. If the
Company remedies the condition within such thirty (30) day cure period, then no
Good Reason shall be deemed to exist with respect to such condition. If the
Company does not remedy the condition within such thirty (30) day cure period,
then the Executive may deliver a notice of termination for Good Reason at any
time within sixty (60) days following the expiration of such cure period. If the
Executive does not terminate his employment for Good Reason within sixty (60)
days following the expiration of the cure period, then the Executive will be
deemed to have waived his right to terminate for Good Reason with respect to
such grounds.

 

5.2.         Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination (unless
Section 5.4 below is applicable), the Executive shall be entitled to receive the
Accrued Amounts and, subject to the Executive’s compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a mutually
agreeable release of claims in favor of the Company, the Bank and their
affiliates and their respective officers and directors (a “Release”) and such
Release becoming effective as provided therein (“Release Execution Period”), the
Executive shall be entitled to receive the following:

 

(a)          A lump sum payment equal to the sum of: (i) two times the sum of
the Executive’s then current Base Salary and the Annual Bonus and any other cash
compensation earned for the calendar year prior to the calendar year in which
the Termination Date occurs; and (ii) the value of any shares of restricted
stock, stock options or other awards issued to Executive

 

 7 

 

 

under the 2012 Bankwell Financial Group, Inc. Stock Plan or any successor plan
that are forfeited as a result of such termination. The payment shall be made
sixty (60) business days following the termination of Executive’s employment
with the Company provided the Release shall have become effective prior to that
date.

 

(b)          If the Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company
shall reimburse the Executive for the difference between the monthly COBRA
premium paid by the Executive for himself and his dependents and the monthly
premium amount paid by similarly situated active executives. Such reimbursement
shall be paid to the Executive on or before the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of:

 

(i)the second year anniversary of the Termination Date;

 

(ii)the date the Executive is no longer eligible to receive COBRA continuation
coverage; and

 

(iii)the date on which the Executive receives/becomes eligible to receive
substantially similar coverage from another employer.

 

Notwithstanding the foregoing, the Company is not required to pay any amounts
pursuant to this Section 5.2(b) if the Company determines, in its sole
discretion, that the reimbursement would result in a violation of the
nondiscrimination rules of section 105(h)(2) of the Internal Revenue Code of
1986 (the “Code”) or any statute or regulation of similar effect (including, but
not limited to, the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act).

 

(c)          A lump sum payment equal to the pro-rata Annual Bonus, if any, that
the Executive would have earned for the EIP year in which the Termination Date
occurs based on the achievement of applicable performance goals for such year,
which shall be payable on the date that annual bonuses are paid to the Company’s
similarly situated executives, but in no event later than two-and-a-half (2 1/2)
months following the end of the calendar year in which the Termination Date
occurs.

 

5.3.         Death or Disability.

 

(a)          The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death during the Employment Term, and the Company may
terminate the Executive’s employment on account of the Executive’s Disability.

 

(b)          If the Executive’s employment is terminated during the Employment
Term on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

(i)the Accrued Amounts; and

 

(ii)a lump sum payment equal to the pro-rata Annual Bonus, if any, that the
Executive would have earned for the EIP year in which the Termination Date
occurs based on the achievement of applicable performance goals for such year,
which shall be payable on the date that annual bonuses are paid to the Company’s
similarly

 

 8 

 

 

situated executives, but in no event later than two-and-a-half (2 1/2) months
following the end of the calendar year in which the Termination Date occurs.

 

(c)          For purposes of this Agreement, Disability shall mean that the
Executive is entitled to receive long-term disability benefits under the
Company’s long-term disability plan, or if there is no such plan, the
Executive’s inability, due to physical or mental incapacity, to substantially
perform his essential duties and responsibilities under this Agreement for
ninety (90) days out of any three hundred sixty-five (365) day period; provided
however, in the event the Company temporarily replaces the Executive, or
transfers the Executive’s duties or responsibilities to another individual on
account of the Executive’s inability to perform such duties due to a mental or
physical incapacity which is, or is reasonably expected to become, a Disability,
then the Executive’s employment shall not be deemed terminated by the Company
and the Executive shall not be able to resign with Good Reason as a result
thereof.

 

Any question as to the existence of the Executive’s Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

 

5.4.         Change in Control Termination.

 

(a)          Notwithstanding any other provision contained herein, if the
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than on account of the Executive’s death
or Disability), in each case either concurrently with or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to receive
the Accrued Amounts and, subject to the Executive’s compliance with Section 6,
Section 7 and Section 8 of this Agreement and his execution of a Release which
becomes effective as provided therein, for which the Company assigns significant
value in agreeing to this Section 5.4, the Executive shall be entitled to
receive the following:

 

(i)A lump sum payment upon the effectiveness of the Release equal to three (3)
times his average annual compensation for services rendered that was includible
in the Executive’s gross income (partial years being annualized) for the
immediately preceding five (5) taxable years (or such shorter period as the
Executive was employed). The payment shall be made sixty (60) business days
following the termination of Executive’s employment with the Company provided
the Release shall have become effective prior to that date.

 

(ii)If the Executive timely and properly elects continuation coverage under
COBRA, the Company shall reimburse the Executive for the difference between the
monthly COBRA premium paid by the Executive for himself and his dependents and
the monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to the Executive on the fifteenth (15th)

 

 9 

 

 

day of the month immediately following the month in which the Executive timely
remits the premium payment. The Executive shall be eligible to receive such
reimbursement until the earliest of:

 

(x) the second year anniversary of the Termination Date;

 

(y) the date the Executive is no longer eligible to receive COBRA continuation
coverage; and

 

(z) the date on which the Executive receives/becomes eligible to receive
substantially similar coverage from another employer.

 

(b)          The term “Change in Control” shall mean the occurrence of any one
or more of the following:2

 

(i)one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than fifty percent (50% of the total fair market value or total
voting power of the stock of the Company; provided that, a Change in Control
shall not occur if any person (or more than one person acting as a group) owns
more than fifty percent (50%) of the total fair market value or total voting
power of the Company’s stock and acquires additional stock;

 

(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing thirty percent (30%) or
more of the total voting power of the stock of the Company;

 

(iii)a majority of the members of the Board of Directors of the Company are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the Board before the date of
appointment or election; or

 

(iv)the sale of all or substantially all of the Company’s assets defined as the
acquisition of Company assets having a fair market value, without regard to
liabilities of 40% or more of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition.

 

For purposes of this Agreement, the terms “person” and “acting as a group” shall
have the meanings specified in the Code and the regulations thereunder. In no
event, however, shall a Change in Control be deemed to have occurred as a result
of any acquisition of securities or

 

 

2 The definition of “Change in Control” in Section 12.3 of the 2012 Bankwell
Financial Group, Inc. Stock Plan will be changed to reflect this language.

 

 10 

 

 

assets of the Company, the Bank, or a subsidiary of either of them, by the
Company, the Bank, or any subsidiary of either of them, or by any employee
benefit plan maintained by any of them.

 

5.5.         Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Executive’s death) shall be communicated by a written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with Section
22. The Notice of Termination shall specify:

 

(a)          the termination provision of this Agreement relied upon;

 

(b)          to the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; and

 

(c)          the applicable Termination Date.

 

5.6.         Termination Date. The Executive’s Termination Date shall be:

 

(a)          If the Executive’s employment hereunder terminates on account of
the Executive’s death, the date of the Executive’s death;

 

(b)          If the Executive’s employment hereunder is terminated on account of
the Executive’s Disability, the date that it is determined that the Executive
has a Disability;

 

(c)          If the Company terminates the Executive’s employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;

 

(d)          If the Company terminates the Executive’s employment hereunder
without Cause, the date specified in the Notice of Termination, which shall be
no less than thirty (30) days following the date on which the Notice of
Termination is delivered; or

 

(e)          If the Executive terminates his employment hereunder with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than thirty (30) days following the date on
which the Notice of Termination is delivered.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.7.         Mitigation. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and
except as provided with respect to COBRA reimbursements, any amounts payable
pursuant to this Section 5 shall not be reduced by compensation the Executive
earns on account of employment with another employer.

 

5.8.         Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date and shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the board of
directors (or a committee thereof) of the Company, the Bank or any of their
affiliates.

 

5.9.         Section 280G.

 

(a)          If any of the payments or benefits received or to be received by
the Executive (including, without limitation, any payment or benefits received
in connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms

 

 11 

 

 

of this Agreement or any other plan, arrangement or agreement, or otherwise)
(all such payments collectively referred to herein as the “280G Payments”)
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes except for those imposed by Section
409A(b)(5) of the Code, including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

(b)          Notwithstanding the foregoing provisions of Section 5.9(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment under
Section 5.9(a), but that the total parachute payments do not exceed 3.3 times
the Executive’s “base amount” within the meaning of Code Section 280G(b)(3),
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the parachute payments, in the
aggregate, equal 2.99 times the Executive’s “base amount” within the meaning of
Code Section 280G(b)(3). The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the cash severance reduced first and then
any further reductions that may be required to be determined by Tax Counsel (as
defined below) in a manner that minimizes the impact to the Executive. Only
amounts payable under this Agreement shall be reduced.

 

(c)          If the Term of this Agreement is extended beyond December 31, 2019,
and the Change in Control has not occurred by that date, Section 5.9(a) will no
longer apply. In that case, if the 280G Payments constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this Section
5.9, be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then such 280G Payments shall be reduced by the minimum amount
required so that no amount payable to the Executive will be subject to the
Excise Tax (with the cash severance to be reduced first and with any further
reductions that may be required to be determined by Tax Counsel (as defined
below) in a manner that minimizes the impact to the Executive) OR at the
Executive’s option, he can elect to receive the full amount of the 280G Payment
and be subject to and responsible for the payment of all taxes of any kind
payable thereon, including the Excise Tax.

 

(d)          All calculations and determinations under this Section 5.9 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.9, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.9. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

 

(e)          The Company’s obligations under this Section shall not be
conditioned upon the Executive’s termination of employment. By way of example,
in the event of a Change in Control that does not result in Executive’s
termination of employment or entitlement to severance benefits under this
Agreement, but which causes the accelerated vesting of any shares of restricted
stock, stock options or other awards issued to the Executive under the 2012
Bankwell Financial Group, Inc. Stock Plan or any successor plan giving rise to
an Excise Tax,

 

 12 

 

 

the Company’s obligations under this Section shall apply with respect to such
accelerated vesting.

 

6.            Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation, including
reasonable attorney’s fees, and compensate the Executive at an hourly rate based
on the Executive’s Base Salary on the Termination Date.

 

7.            Confidential Information. The Executive understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.

 

7.1.         Confidential Information Defined.

 

(a)          Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally available and known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to the Company, the Bank or their affiliates, or of any other person
or entity that has entrusted information to the Company in confidence.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive or later; provided that, such disclosure is through no direct or
indirect fault of the Executive or person(s) acting on the Executive’s behalf.

 

Without otherwise limiting the foregoing, the parties agree that this Agreement
and the terms hereof (“Contract Information”) shall constitute Confidential
Information unless and until the Company determines that it or they must or
should be disclosed, in whole or in part. The Company intends to coordinate any
such required or desired disclosure of Contract Information with the Executive.

 

(b)          Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever except as needed in the performance of the
Executive’s authorized employment duties to the Company; and (iii) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as needed in the performance of the
Executive’s authorized employment duties to the Company and

 

 13 

 

 

the Bank. Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf. Nothing herein shall prevent
the Executive from disclosing Contract Information to his personal attorneys,
accountants and other advisors, as necessary for the performance of their duties
and on a confidential basis.

 

8.            Restrictive Covenants.

 

8.1.         Acknowledgment. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual
services he provides to the Company are unique, special or extraordinary.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these services for the exclusive knowledge and use of the Company is of
great competitive importance and commercial value to the Company, and that
improper use or disclosure by the Executive is likely to result in unfair or
unlawful competitive activity.

 

8.2.         Non-competition. Because of the Company’s legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Employment Term and for the term of one (1) year,
beginning on the last day of the Executive’s employment with the Company, for
any reason or no reason and whether employment is terminated at the option of
the Executive or the Company, the Executive agrees and covenants not to engage
in Prohibited Activity within any county in which the Company, the Bank or any
of their affiliates maintains as of the Termination Date or has pending as of
the Termination Date a filing for permission to establish a branch, loan
production office, or mortgage production office (the “Restricted Area”).

 

For purposes of this Section 8.2:

 

(a)          “Prohibited Activity” is activity in which the Executive, directly
or indirectly, solely or jointly with any person or persons, as an employee,
consultant, or advisor (whether or not engaged in business for profit), or as an
individual proprietor, partner, shareholder, director, officer, joint venturer,
investor or lender, or in any other capacity: (i) becomes affiliated with any
bank or commercial lender headquartered or with branches in Fairfield or New
Haven County, Connecticut; or (ii) becomes affiliated with a different Community
Banking Institution in the Restricted Area;

 

(b)          “become affiliated” shall mean, without limitation, engaging,
participating, or being involved in any respect in the business of banking
(other than as a depositor, borrower

 

 14 

 

 

or other customer), or furnishing any aid, assistance or service of any kind to
any person in connection with the business of the Company, the Bank and any of
their affiliates, and shall include without limitation being employed by any
Community Banking Institution which has a branch or other place of business in
the Restricted Area; and

 

(c)          “Community Banking Institution” shall mean a bank with assets equal
to or less than five billion dollars.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the securities or ownership interests of any corporation,
partnership or limited liability company, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation, partnership
or limited liability company.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Board of Directors.

 

8.3.         Non-solicitation of Employees. The Executive agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company,
the Bank or any of their Affiliates for the term of one (1) year, beginning on
the last day of the Executive’s employment with the Company.

 

8.4.         Non-solicitation of Clients. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Company, he will have access to and learn about much or all of the clients,
prospective clients and referral sources of the Company, the Bank and their
affiliates. The Executive understands and acknowledges that loss of these client
and referral relationships and/or goodwill will cause significant and
irreparable harm. The Executive agrees and covenants, for a period of one (1)
year, beginning on the last day of the Executive’s employment with the Company,
not to directly or indirectly (a) solicit any actual or prospective client or
client-referral source who had a business relationship with the Company, the
Bank or any of their affiliates during the period of time in which the Executive
was employed by the Company, it being expressly agreed that soliciting a
referral from a prospective client or client-referral source is included within
this prohibition; or (b) encourage any such client or client-referral source to
turn down, terminate or reduce a business relationship with the Company, the
Bank or any of their affiliates.

 

8.5.         Non-disparagement. Executive agrees and covenants that he will not
at any time following the termination of his employment with the Company, make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, the Bank, any of their affiliates or their respective businesses, or
any of their employees, officers, and existing and prospective clients. Nothing
contained in this Section 8.5 shall preclude (i) the Executive from reporting
information to, or participating in any investigation or proceeding conducted
by, the Securities and Exchange Commission (“SEC”), the Federal Deposit
Insurance Corporation (“FDIC”), or any federal, state, or local governmental
agency or entity; (ii) either Executive or the Company from making truthful
statements or disclosures that are required by applicable law, regulation or
legal process;

 

 15 

 

 

or (ii) either Executive or the Company from enforcing their respective rights
under this Agreement.

 

8.6.         Non-Interference Covenant. For a period of one (1) year, beginning
on the last day of the Executive’s employment with the Company, the Executive
covenants and agrees that he will not, directly or indirectly and for whatever
reason, whether for his own account or for the account of any other person,
firm, corporation or other organization:

 

(a)          solicit, employ, or otherwise interfere with any of the contracts
or relationships of the Company, the Bank or any of their affiliates with any
employee, officer, director or any independent contractor who is employed by or
associated with the Company, the Bank or any of their affiliates as of the
Termination Date; or

 

(b)          actively solicit or cause to be solicited, or otherwise actively
interfere with, any of the contracts or relationships of the Company, the Bank
or any of their affiliates with any independent contractor, customer, client or
supplier of the Company, the Bank or any of their affiliates.

 

8.7.         Business Materials and Property Disclosure. All written materials,
records, and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company, the Bank or any of their
affiliates shall be the sole property of the Company. Upon termination of his
employment with the Company, the Executive shall deliver the same to the Company
and shall retain no copies, including but not limited to copies in paper,
electronic, digital or any other format. The Executive shall also return to the
Company all other property in his possession owned by the Company upon the
termination of his employment.

 

If a court or arbitration panel concludes that the time period of the
restriction set forth in this Section 8 is not enforceable or that a specific
geographical scope must be stated herein, then the parties agree that such court
or arbitration panel may rewrite the time period of this restriction and/or
prescribe a geographical restriction to the maximum enforceable time period and
geographical area permitted by law.

 

9.           Acknowledgement. The Executive acknowledges and agrees that the
services to be rendered by his to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of the Executive’s employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 7 and Section 8
of this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; and that he will not be subject to undue hardship by reason
of his full compliance with the terms and conditions of Section 7 and Section 8
of this Agreement or the Company’s enforcement thereof.

 

10.         Remedies. In the event of a breach or threatened breach by the
Executive of Section 7 or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money

 

 16 

 

 

damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

11.         Arbitration. Any dispute whatsoever relating to the Executive’s
employment by the Company, or any other dispute arising out of this Agreement
which cannot be resolved by any party upon thirty (30) days’ written notice to
the other party, shall be settled by binding arbitration at a mutually agreed
location in Fairfield County, Connecticut in accordance with the then prevailing
Employment Dispute Resolution Rules of the American Arbitration Association by a
single arbitrator. The judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. It is the purpose of this
Agreement, and the intent of the parties hereto, to make the submission to
arbitration of any dispute or controversy arising out of this Agreement, as set
forth hereinabove, binding upon all parties hereto. This Section 11 shall not in
any way restrict the right of the Company to obtain injunctive relief from a
court of competent jurisdiction.

 

All arbitration costs and all other costs, including but not limited to
reasonable attorneys’ fees, incurred by the Executive in an arbitration
proceeding shall be paid by the Company in the event the Executive materially or
substantively prevails in such arbitration proceeding. All arbitration costs and
all other costs, including but not limited to reasonable attorneys’ fees,
incurred by the Company in an arbitration proceeding shall be paid by the
Executive in the event the Company materially or substantively prevails in such
arbitration proceeding. As part of the judgment rendered by the arbitrator in an
arbitration proceeding, the arbitrator shall determine which party (if any) has
materially or substantively prevailed in such arbitration proceeding.

 

12.         Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Connecticut without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement that is not covered by the Arbitration
provision of Section 11 above shall be brought only in a state or federal court
located in the state of Connecticut, county of Fairfield. The parties hereby
irrevocably submit to the non-exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

13.         Source of Payments: No Duplication of Payments. All payments
provided in this Agreement shall be timely paid in cash or check from the
general funds of the Company or the Bank. The Company and the Bank shall be
jointly and severally liable for any obligations imposed by this Agreement upon
the Company; provided, however, that in no event shall the Executive receive
duplicate payments or benefits from the Company and the Bank.

 

14.         Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

15.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by the Chairman of the Board of
Directors of the Company. No waiver by either of the parties of any breach by
the other party hereto of any condition or provision of this Agreement to be

 

 17 

 

 

performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

 

16.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

17.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

18.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

19.         Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the time period for
compliance with such obligations shall be tolled for the full period in which
the Executive is in violation of such obligations, with the tolled period to be
added to the period of time remaining following the first date on which the
Executive ceases to be in violation of such obligation.

 

20.         Code Section 409A. This Agreement is intended to comply with Code
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each instalment payment provided under this Agreement
shall be treated as a separate payment. Notwithstanding any other provision of
this Agreement, in the event any payment is to be made during a specified time
period following the expiration of the Release Execution Period and the time
period for such payment begins in one calendar year and

 

 18 

 

 

ends in a second calendar year, then such amount shall be payable in the second
calendar year. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”), unless the
payment otherwise satisfies the short-term deferral exemption or another
exemption under Section 409A of the Code. The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

21.          Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

22.          Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

Chairman
Compensation Committee
Bankwell Financial Group, Inc.
220 Elm Street
New Canaan, CT 06840

 

If to the Executive:

 

Christopher Gruseke
130 Rosebrook Road
New Canaan, CT 06840

 

23.          Representations of the Executive. The Executive represents and
warrants to the Company that:

 

23.1.          The Executive’s acceptance of employment with the Company and the
performance his duties hereunder will not conflict with or result in a violation
of, a breach of, or

 

 19 

 

 

a default under any contract, agreement or understanding to which he is a party
or is otherwise bound.

 

23.2.          The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

24.          Withholding. The Company shall have the right to withhold from any
amount payable hereunder any federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

25.          Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

26.          Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

 20 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BANKWELL FINANCIAL GROUP, INC.         By /s/ Blake Drexler   Name: Blake
Drexler   Title: Chairman of the Board

 

  EXECUTIVE             Signature:  /s/ Christopher Gruseke             Name:
Christopher Gruseke  

   

 21 

  